Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the independent claims, no prior art fairly suggests or discloses the limitation set forth on 3/5/2021
In regards to Claim 37, no prior art fairly suggests or discloses “at least one hot zone and at least one cold zone, the at least one hot zone being separated from the at least one cold zone by at least one of (i) a UPS switchboard storage area and (ii) a partition and the cooling air supply space being configured to receive air from: the hot zone of the services area”, in conjunction with the remaining elements. 
Dependent claims 38-48 are allowably by virtue of their dependency from claim 37. 
In regards to Claim 50, no prior art fairly suggests or discloses “at least one cold zone and at least one hot zone separated from the at least one cold zone and supplying to the cooling air supply space: warm air from the UPS switchboard”, in conjunction with the remaining elements. 
Dependent claims 51-63 are allowably by virtue of their dependency from claim 50. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rogers (U.S Patent 9,717,165) – Discloses a data center having a cooling unit which provides cooling air to a server storage area comprising a plurality of hot and cold aisle and furthermore, includes a service area for accommodating a UPS, but fails to disclose cooling the service area via the cooling unit and at least one hot zone and at least one cold zone, the at least one hot zone being separated from the at least one cold zone by at least one of (i) a UPS switchboard storage area and (ii) a partition and the cooling air supply space being configured to receive air from: the hot zone of the services area.
Parizeau (U.S Publication 2017/0042067 A1) – Discloses a vertical data center having a server storage area and a service area comprising electrical subsystems, and further comprising a cooling unit which supplies cool air to both the storage and service area, but fail to disclose at least one hot zone and at least one cold zone, the at least one hot zone being separated from the at least one cold zone by at least one of (i) a UPS switchboard storage area and (ii) a partition and the cooling air supply space being configured to receive air from: the hot zone of the services area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835